UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2007 MORGAN STANLEY CAPITAL I INC. (Exact name of registrant as specified in its charter) Delaware 333-130684 13-3291626 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 1585 Broadway, 2nd Floor, New York, New York 10036 (Address of Principal Executive Offices) (Zip Code) (212) 761-4700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8Other Events. Item 8.01.Other Events. On February 28, 2007, Morgan Stanley Capital I, Inc., (the “Company”) caused the issuance, pursuant to a pooling and servicing agreement, dated as of February 1, 2007 (the “Pooling and Servicing Agreement”), among the Company, as depositor, Wells Fargo Bank, National Association, as master servicer and securities administrator and LaSalle Bank National Association, as trustee and a custodian of Morgan Stanley Mortgage Loan Trust 2007-5AX (the “MSM 2007-5AX Mortgage Loan Trust”), Mortgage Pass-Through Certificates, Series 2007-5AX (the “Certificates”). The Pooling and Servicing Agreement is annexed hereto as Exhibit 99.1. Certain classes of the Certificates, designated as Class 1-A, Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class B-1, Class B-2, Class B-3 and Class A-R Certificates (collectively, the “Publicly-Offered Certificates”) were registered under the Registrant’s registration statement on Form S-3 (Registration No. 333-130684). The Publicly-Offered Certificates were sold to Morgan Stanley & Co. Incorporated (the “Underwriter”), pursuant to an underwriting agreement dated as of February 26, 2007 (the “Underwriting Agreement”), between the Registrant, and the Underwriter. The Underwriting Agreement is annexed hereto as Exhibit 99.2. In connection with the Pooling and Servicing Agreement and the Underwriting Agreement, a tax opinion, dated February 28, 2007 (the “Tax Opinion”), was issued by Sidley Austin LLP. The Tax Opinion is annexed hereto as Exhibit 99.3. The remaining classes of the Certificates, designated as Class OC and Class P Certificates (collectively the “Privately Offered Certificates”) were sold to the Underwriter pursuant to a certificate purchase agreement dated as of February 28, 2007 (the “Certificate Purchase Agreement”). Certain of the mortgage loans backing the Publicly-Offered Certificates (the “MSM Mortgage Loans”) were acquired by the Registrant from Morgan Stanley Mortgage Capital Inc. (“MSMCI”) as seller pursuant to a mortgage loan purchase agreement dated as of February 1, 2007 (the “MSMCI Mortgage Loan Purchase Agreement”). The MSMCI Mortgage Loan Purchase Agreement is annexed hereto as Exhibit 99.4. On February 28, 2007, Wells Fargo Bank, National Association, solely in its capacity as Securities Administrator on behalf of the Morgan Stanley Mortgage Loan Trust 2007-5AX and Morgan Stanley Capital Services Inc. (“MSCSI”) entered into an interest rate hedge agreement (the “Swap Contract”), as evidenced by a Confirmation between the Swap Trust and Morgan Stanley Capital Services Inc. (the “Swap Confirmation”). The Swap Confirmation is annexed hereto as Exhibit 99.5. On February 28, 2007, Wells Fargo Bank, National Association, solely in its capacity as Securities Administrator on behalf of the Morgan Stanley Mortgage Loan Trust 2007-5AX and Morgan Stanley Capital Services Inc. (“MSCSI”) entered into an interest rate cap contract as evidenced by a Confirmation between the Cap Trust and Morgan Stanley Capital Services Inc. (the “Cap Contract”). The Cap Contract is annexed hereto as Exhibit 99.6. Certain of the mortgage loans were acquired from American Home Mortgage Corp. (“American Home”) pursuant to a mortgage loan purchase agreement dated as of June 1, 2006 (the “American Home Purchase Agreement”), as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, American Home and the Trustee (the “American Home Assignment Agreement”). The American Home Assignment Agreement is annexed hereto as Exhibit 99.7a and the American Home Purchase Agreement is annexed hereto as Exhibit 99.7b. Certain of the mortgage loans were acquired from IndyMac Bank, F.S.B. (“IndyMac”) pursuant to a mortgage loan purchase and warranties agreement dated as of September 1, 2006 (the “IndyMac Purchase Agreement”) and a mortgage loan servicing agreement dated as of September 1, 2006 (the “IndyMac Servicing Agreement”), each amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, IndyMac, the Master Servicer and the Trustee (the “IndyMac Assignment Agreement”). The IndyMac Assignment Agreement is annexed hereto as Exhibit 99.8a, the IndyMac Purchase Agreement is annexed hereto as Exhibit 99.8b and the IndyMac Servicing Agreement is annexed hereto as Exhibit 99.8c. Certain of the mortgage loans were acquired from NetBank (“NetBank”) pursuant to a mortgage loan purchase agreement dated as of November 1, 2005 (the “NetBank Purchase Agreement”), as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, NetBank, and the Trustee (the “NetBank Assignment Agreement”). The NetBank Assignment Agreement is annexed hereto as Exhibit 99.9a and the NetBank Purchase Agreement is annexed hereto as Exhibit 99.9b. Certain of the mortgage loans were acquired from New Century Mortgage Corp. (“New Century”) pursuant to a mortgage loan purchase agreement dated as of November 1, 2005 (the “New Century Purchase Agreement”), as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, New Century and the Trustee (the “New Century Assignment Agreement”). The New Century Assignment Agreement is annexed hereto as Exhibit 99.10a and the New Century Purchase Agreement is annexed hereto as Exhibit 99.10b. Certain of the mortgage loans were acquired from Quicken Loans, Inc. (“Quicken”) pursuant to a mortgage loan purchase agreement dated as of June 1, 2006 (the “Quicken Purchase Agreement”), as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, Quicken, and the Trustee (the “Quicken Assignment Agreement”). The Quicken Assignment Agreement is annexed hereto as Exhibit 99.11a and the Quicken Purchase Agreement is annexed hereto as Exhibit 99.11b. Certain of the mortgage loans were acquired from Lydian Private Bank (“Virtual”) pursuant to a mortgage loan sale purchase agreement dated as of September 1, 2006 (the “Virtual Purchase Agreement”), as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, Virtual and the Trustee (the “Virtual Assignment Agreement”). The Virtual Assignment Agreement is annexed hereto as Exhibit 99.12a and the Virtual Purchase Agreement is annexed hereto as Exhibit 99.12b. Certain of the mortgage loans were acquired from Wachovia Mortgage Corporation (“Wachovia”) pursuant to a mortgage loan sale and servicing agreement dated as ofJune 1, 2006 (the “WachoviaJuneSale and ServicingAgreement”), as supplemented by the Amended Regulation AB Compliance Addendum (the “Wachovia Reg AB Addendum”), dated as of April 17, 2006, as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, Wachovia, the Master Servicer and the Trustee (the “Wachovia Servicing-Retained Assignment Agreement”). Certain of the mortgage loans were acquired by MSMCI from Wachovia as seller pursuant to a mortgage loan purchase agreement dated as of June 1, 2006 (the “WachoviaJune Purchase Agreement”), as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, Wachovia and the Trustee (the “Wachovia Servicing-Released Assignment Agreement”). The Wachovia Servicing-Retained Assignment Agreement is annexed hereto as Exhibit 99.13a, the Wachovia Reg AB Addendum is annexed hereto as Exhibit 99.13b and the Wachovia September Purchase Agreement is annexed hereto as Exhibit 99.13c. The Wachovia Servicing-Released Assignment Agreement is annexed hereto as Exhibit 99.14a., and the Wachovia February Purchase Agreement is annexed hereto as Exhibit 99.14b. Certain of the mortgage loans were acquired from Wilmington Finance, Inc. (“Wilmington”) pursuant to a mortgage loan purchase agreement dated as of November 1, 2006 (the “Wilmington Purchase Agreement”), as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, Wilmington and the Trustee (the “Wilmington Assignment Agreement”). The Wilmington Assignment Agreement is annexed hereto as Exhibit 99.15a and the Wilmington Purchase Agreement is annexed hereto as Exhibit 99.15b. Certain of the mortgage loans for which MSMCI owns the servicing rights are serviced by GMAC Mortgage, LLC (“GMACM”) (as successor by merger to GMAC Mortgage Corporation) pursuant to a servicing agreement dated January 1, 2006 (the “GMACM Servicing Agreement”), as amended by the Assignment, Assumption and Recognition Agreement dated as of February 1, 2007 among the Registrant, MSMCI, GMACM, the Master Servicer and the Trustee (the “GMACM Assignment Agreement”). The GMACM Assignment Agreement is annexed hereto as Exhibit 99.16a, and the GMACM Servicing Agreement is annexed hereto as Exhibit 99.16b. Capitalized terms used herein and not defined herein have the same meanings ascribed to such terms in the Pooling and Servicing Agreement. Section 9Financial Statements and Exhibits. Item 9.01Financial Statements and Exhibits. (a) Financial statements of businesses acquired: Not applicable. (b) Pro forma financial information: Not applicable. (c) Exhibits:Page: Exhibit 99.1 Pooling and Servicing Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I, Inc., as depositor, Wells Fargo Bank, National Association, as master servicer and as securities administrator and LaSalle Bank National Association, as trustee and a custodian. Exhibit 99.2 Underwriting Agreement, dated as of February 26, 2007, among Morgan Stanley & Co. Incorporated and Morgan Stanley Capital I, Inc. Exhibit 99.3 Sidley Austin LLP Tax Opinion dated February 28, 2007. Exhibit 99.4 MSMCI Mortgage Loan and Purchase Agreement, dated as of February 1, 2007, among Morgan Stanley Mortgage Capital Inc., Morgan Stanley Capital I, Inc. and LaSalle Bank National Association, as trustee. Exhibit 99.5 Swap Confirmation, dated as of February 28, 2007, between Morgan Stanley Capital Services Inc. and Wells Fargo Bank, National Association, solely in its capacity as securities administrator. Exhibit 99.6 Cap Contract, dated as of February 28, 2007, between Morgan Stanley Capital Services Inc. and Wells Fargo Bank, National Association, solely in its capacity as securities administrator. Exhibit 99.7a American Home Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., American Home Mortgage Corp. and LaSalle Bank National Association, as trustee. Exhibit 99.7b American Home Purchase Agreement, dated as of June 1, 2006, among Morgan Stanley Mortgage Capital Inc. and American Home Mortgage Corp. Exhibit 99.8a IndyMac Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Wells Fargo Bank, National Association, as master servicer and as securities administrator, IndyMac Bank, F.S.B. and LaSalle Bank National Association, as trustee. Exhibit 99.8b IndyMac Purchase Agreement, dated as of September 1, 2006, among Morgan Stanley Mortgage Capital Inc. and IndyMac Bank, F.S.B. Exhibit 99.8c IndyMac Servicing Agreement, dated as of September 1, 2006, among Morgan Stanley Mortgage Capital Inc. and IndyMac Bank, F.S.B. Exhibit 99.9a NetBank Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., NetBank and LaSalle Bank National Association, as trustee. Exhibit 99.9b NetBank Purchase Agreement, dated as of November 1, 2005, among Morgan Stanley Mortgage Capital Inc. and NetBank. Exhibit 99.10a New Century Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., New Century Mortgage Corp. and LaSalle Bank National Association, as trustee. Exhibit 99.10b New Century Purchase Agreement, dated as of November 1, 2005, among Morgan Stanley Mortgage Capital Inc. and New Century Mortgage Corp. Exhibit 99.11a Quicken Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Quicken Loans, Inc. and LaSalle Bank National Association, as trustee. Exhibit 99.11b Quicken Purchase Agreement, dated as of June 1, 2006, among Morgan Stanley Mortgage Capital Inc. and Quicken Loans, Inc. Exhibit 99.12a Virtual Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Lydian Private Bank and LaSalle Bank National Association, as trustee. Exhibit 99.12b Virtual Purchase Agreement, dated as of September 1, 2006, among Morgan Stanley Mortgage Capital Inc. and Lydian Private Bank. Exhibit 99.13a Wachovia Assignment Agreement, dated as of February 1, 2007, between Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Wachovia Mortgage Corporation, Wells Fargo Bank, National Association, as master servicer and as securities administrator, and LaSalle Bank National Association, as trustee. Exhibit 99.13b Wachovia Reg AB Addendum, dated as of April 17, 2006, between Morgan Stanley Mortgage Capital Inc. and Wachovia Mortgage Corporation. Exhibit 99.13c WachoviaJuneSale and ServicingAgreement, dated as ofJune 1, 2006, between Morgan Stanley Mortgage Capital Inc. and Wachovia Mortgage Corporation. Exhibit 99.14a Wachovia Servicing-Released Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Wachovia Mortgage Corporation and LaSalle Bank National Association, as trustee. Exhibit 99.14b WachoviaJune Purchase Agreement, dated as of June 1, 2006, between Morgan Stanley Mortgage Capital Inc. and Wachovia Mortgage Corporation. Exhibit 99.15a Wilmington Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Wilmington Finance, Inc. and LaSalle Bank National Association, as trustee. Exhibit 99.15b Wilmington Purchase Agreement, dated as of November 1, 2006, among Morgan Stanley Mortgage Capital Inc. and Wilmington Finance, Inc. Exhibit 99.16a GMACM Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., GMAC Mortgage, LLC, Wells Fargo Bank, National Association, as master servicer and as securities administrator, and LaSalle Bank National Association, as trustee. Exhibit 99.16b GMACM Servicing Agreement, dated as of January 1, 2006, between Morgan Stanley Mortgage Capital Inc. and GMAC Mortgage Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 17, 2007 MORGAN STANLEY CAPITAL I INC. By: /s/Valerie Kay Valerie Kay Title:Vice President Exhibit Index Exhibit Index Item 601(a) of Regulation S-K Description Paper (P) or Electronic (E) 99.1 Pooling and Servicing Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I, Inc., as depositor, Wells Fargo Bank, National Association, as master servicer and as securities administrator and LaSalle Bank National Association, as trustee and a custodian. E 99.2 Underwriting Agreement, dated as of February 26, 2007, among Morgan Stanley & Co. Incorporated and Morgan Stanley Capital I, Inc. E 99.3 Sidley Austin LLP Tax Opinion dated February 28, 2007. E 99.4 MSMCI Mortgage Loan and Purchase Agreement, dated as of February 1, 2007, among Morgan Stanley Mortgage Capital Inc., Morgan Stanley Capital I, Inc. and LaSalle Bank National Association, as trustee. E 99.5 Swap Confirmation, dated as of February 28, 2007, between Morgan Stanley Capital Services Inc. and Wells Fargo Bank, National Association, solely in its capacity as securities administrator. E 99.6 Cap Contract, dated as of February 28, 2007, between Morgan Stanley Capital Services Inc. and Wells Fargo Bank, National Association, solely in its capacity as securities administrator. E 99.7a American Home Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., American Home Mortgage Corp. and LaSalle Bank National Association, as trustee. E 99.7b American Home Purchase Agreement, dated as of June 1, 2006, among Morgan Stanley Mortgage Capital Inc. and American Home Mortgage Corp. E 99.8a IndyMac Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., IndyMac Bank, F.S.B., Wells Fargo Bank, National Association, as master servicer and as securities administrator, and LaSalle Bank National Association, as trustee. E 99.8b IndyMac Purchase Agreement, dated as of September 1, 2006, among Morgan Stanley Mortgage Capital Inc. and IndyMac Bank, F.S.B. E 99.8c IndyMac Servicing Agreement, dated as of September 1, 2006, among Morgan Stanley Mortgage Capital Inc. and IndyMac Bank, F.S.B. E 99.9a NetBank Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., NetBank and LaSalle Bank National Association, as trustee. E 99.9b NetBank Purchase Agreement, dated as of November 1, 2005, among Morgan Stanley Mortgage Capital Inc. and NetBank. E 99.10a New Century Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., New Century Mortgage Corp. and LaSalle Bank National Association, as trustee. E 99.10b New Century Purchase Agreement, dated as of November 1, 2005, among Morgan Stanley Mortgage Capital Inc. and New Century Mortgage Corp. E 99.11a Quicken Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Quicken Loans, Inc. and LaSalle Bank National Association, as trustee. E 99.11b Quicken Purchase Agreement, dated as of June 1, 2006, among Morgan Stanley Mortgage Capital Inc. and Quicken Loans, Inc. E 99.12a Virtual Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Lydian Private Bank and LaSalle Bank National Association, as trustee. E 99.12b Virtual Purchase Agreement, dated as of September 1, 2006, among Morgan Stanley Mortgage Capital Inc. and Lydian Private Bank. E 99.13a Wachovia Assignment Agreement, dated as of February 1, 2007, between Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Wachovia Mortgage Corporation, Wells Fargo Bank, National Association, as master servicer and as securities administrator, and LaSalle Bank National Association, as trustee. E 99.13b Wachovia Reg AB Addendum, dated as of April 17, 2006, between Morgan Stanley Mortgage Capital Inc. and Wachovia Mortgage Corporation. E 99.13c WachoviaJuneSale and ServicingAgreement, dated as ofJune 1, 2006, between Morgan Stanley Mortgage Capital Inc. and Wachovia Mortgage Corporation. E 99.14a Wachovia Servicing-Released Assignment Agreement, dated as of February 28, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Wachovia Mortgage Corporation and LaSalle Bank National Association, as trustee. E 99.14b WachoviaJune Purchase Agreement, dated as of June 1, 2006, between Morgan Stanley Mortgage Capital Inc. and Wachovia Mortgage Corporation. E 99.15a Wilmington Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., Wilmington Finance, Inc. and LaSalle Bank National Association, as trustee. E 99.15b Wilmington Purchase Agreement, dated as of November 1, 2006, among Morgan Stanley Mortgage Capital Inc. and Wilmington Finance, Inc. E 99.16a GMACM Assignment Agreement, dated as of February 1, 2007, among Morgan Stanley Capital I Inc., Morgan Stanley Mortgage Capital Inc., GMAC Mortgage, LLC, Wells Fargo Bank, National Association, as master servicer and as securities administrator, and LaSalle Bank National Association, as trustee. E 99.16b GMACM Servicing Agreement, dated as of January 1, 2006, between Morgan Stanley Mortgage Capital Inc. and GMAC Mortgage Corporation. E
